Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, 4, and 6-11 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by JANG et al. (5,936,861-of record).
	Regarding claims 1, 4, 6, 7, 9, 10, and 11, JANG et al. discloses a method of additively manufacturing an object, comprising:	
	directing continuous supply of reinforcement fibers 240 (a supply of continuous strand material) into dispensing head 222 comprising a nozzle 246 (Fig.9) (C11:L40-C12:L1-14) (receiving a continuous strand into a print head); 
	directing a liquid curable material from container 208 into the dispensing head 222 comprising a nozzle 246 (Fig.9) (a supply of curable liquid material) (at least 
	discharging from the nozzle 246 a path of composite material wherein the nozzle is movable (C12, claim 1) (discharging the coated continuous strand from the print head, which is attached to and moved by a support); and 
	a means for curing the curable liquid material attached to the extruder and aimed at a point of extrusion (Fig.8B-186) (hardening the liquid matrix of the coated continuous strand at discharge from the print head). 
	Regarding claim 3, JANG et al. discloses the moving said base member relative to movable head in three dimensions along X, Y, and Z axis (C13:L1-5).
	Regarding claim 8, JANG et al. discloses heating provisions 88 is attached to, or contained in, the nozzle to control the advancement of curing reactions (C7:L8-10) and that a temperature controller 92 can be employed to regulate the temperature of the nozzle (C7:L11-14).

Claim(s) 1-2, 5, 6, 8-10, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by SCHROEDER (2007/0003650-of record).
	Regarding claims 1-2, 5, 6, 9, and 10, SCHROEDER discloses an apparatus for fabricating fiber reinforced plastic parts comprising:
	an extrusion head, wherein said extrusion head further comprises an orifice;
	means for moving said extrusion head in a controlled pattern;
	means for regulating the speed of extrusion from said extrusion head;
	a resin impregnator; 

	a supply of radiation-initiated resin for impregnating said fiber reinforcement (a supply of curable liquid material);
	means for feeding said fiber reinforcement to said impregnator;
	means for impregnating said fiber reinforcement with said resin;
	a radiation source; and
	a readable definition of said part (pg.6, claim 1).
	The resin impregnator comprises a chamber within the extrusion head or may alternatively be located upstream on the supply path of the fiber reinforcement [0038].  The fiber reinforcement is fed through the resin impregnator and out through the orifice of the extrusion head [0040] (an extruder configured to discharge the curable liquid material and the continuous strand).
	Regarding claim 8, SCHROEDER discloses the radiation source may comprise any radiation at any wavelength or energy level effective in curing the resin [0018].	
	Regarding claim 13, SCHROEDER discloses the fiber reinforcement may comprise ribbon (tape shape) or any other suitable shape [0018].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JANG et al. (5,936,861-of record) as applied to claims 1, 3, 4, and 6-11 above.
	The teachings of JANG et al. are applied as described above for claims 1, 3, 4, and 6-11.
	Regarding claims 12 and 14, JANG et al. is silent to the diameter of the nozzle to be twice a diameter of the continuous strand.  However, JANG et al. discloses that the dispensing outlet 84 may be designed so that the tip can be readily removed and replaced with another tip with a discharge orifice of a different size.  Such an adjustable tip is desirable because an operator may choose to use different tow sizes or different fibers to build different components (C7:L21-25).  Therefore, it would have been obvious to one of ordinary skill in the art to have the diameter of the nozzle to be twice a diameter of the continuous strand based on a desired tow size/build size of the component.  

Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHROEDER (2007/0003650-of record) as applied to claims 1-2, 5, 6, 8-10, and 13 above.
	The teachings of SCHROEDER are applied as described above for claims 1-2, 5, 6, 8-10, and 13.
	Regarding claims 15-20, SCHROEDER is silent to the claimed second speed being different or greater than the first speed.  However, SCHROEDER discloses that the rate of travel of the head and the rate of extrusion of the fiber reinforcement preferably are coordinated with the rate of cure of the resin so that the material remains in position at the point of extrusion [0051].  Furthermore, SCHROEDER discloses that if the head moves faster than the rate of extrusion, the extruded reinforcement may be stretched out of position and the final structure may be distorted [0037].  Therefore, it would have been obvious to one of ordinary skill in the art to have determined the optimum first and second speed through routine experimentation because SCHROEDER discloses that the rate of cure of the resin depends on the rate of travel of the head and the rate of extrusion of the fiber reinforcement.  

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742